department of the treasury internal_revenue_service washington d c number cc pa cbs br3 release date date gl-169244-01 uilc memorandum for michael j o’brien associate area_counsel sbse from joseph w clark chief branch collection bankruptcy summonses cc pa cbs br3 subject your ref cc sb okl gl-169244-01 legend none required this responds to your request for advice concerning the above-referenced taxpayer this document is not to be cited as precedent issue can a trustee-bank comply with the requirements of the right to financial privacy_act rfpa u s c and voluntarily provide the service with information identifying the beneficiaries to whom the taxpayer’s revocable_living_trust distributed its assets conclusion the rfpa only restricts the government’s access to the financial records of individuals and partnerships of five or fewer individuals it does not restrict the government’s access to a trust’s financial records accordingly the bank can voluntarily disclose the records of the trust’s distributions the service need not seek these records by formally issuing a third-party_summons to the bank issue if the bank requests a summons will those third-party summonses be subject_to the notice requirements of sec_7609 or will they be excepted from the notice provisions of sec_7609 or ii conclusion a summons served on the bank summons under i r c is a collection sec_7609 therefore that summons is exempt from the notice requirements of sec_7609 however a summons served summons under sec_7609 or ii it will be subject_to the notice requirement of sec_7609 will not constitute a collection facts the taxpayer established a revocable_living_trust the trust on and transferred all of real and personal_property to it died on on the estate_tax_return the trust property was valued at after the taxpayer died the service determined deficiencies in income taxes for and and issued a notice_of_deficiency to the estate the tax_court entered an agreed decision finding income_tax deficiencies of for and for plus related penalties of the total balance owed for both years approximates the estate has no assets from which the taxpayer’s and income_tax liabilities can be paid the service currently knows the specific assets the taxpayer transferred to the trust law and analysis issue the rfpa u s c in general the rfpa restricts the government’s access to copies of or the information contained in the financial records of any customer from a financial_institution unless the government obtains a subpoena a summons a search warrant or the customer’s written consent or submits a formal written request that complies with certain procedural requirements u s c sec_3402 115_f3d_756 10th cir as emphasized in the preceding quotation the rfpa only restricts the government’s access to customer financial records customer is defined in sec_3401 as the tenth circuit’s precedents govern this case because the trustee bank is located in in 922_f2d_573 10th cir the tenth circuit held that a bank violated the rfpa when it voluntarily disclosed a customer’s bank records to the service the court ruled that the bank could only reveal a ny person or authorized representative of that person who utilized or is utilizing any service of a financial_institution or for whom a financial_institution is acting or has acted as a fiduciary in relation to an account maintained in the person’s name emphasis added person is defined as an individual or a partnership of five or fewer individuals u s c sec_3401 the tenth circuit has noted that the most salient feature of the rfpa is the narrow scope of the entitlements it creates by limiting the kinds of customers to whom the rfpa applies 115_f3d_756 10th cir the narrow customer - person definitions reflect a congressional balance of the bank customers’ right to privacy and the need of law enforcement agencies to obtain financial records pursuant to legitimate investigations 115_f3d_756 10th cir notably a_trust is not included in related definitions of customer and person various courts have considered whether trusts are customers under the rfpa and have concluded they are not in bradford v mcclellan u s t c big_number w d n c the district_court held that the rfpa does not apply to corporations or trusts see also 191_br_357 bankr w d tex a_trust is not a protected entity under the rfpa and the trust lacked standing to invoke its protections against the government’s subpoena of the trust’s financial documents and 569_fsupp_1488 n d cal the rfpa does not apply to the records of the pension fund trust for analogous support see spa flying service v united_states 4th cir the district_court correctly dismissed the corporate appellant’s case for failure to state a claim under the rfpa because that statute does not apply to corporations based on the foregoing precedents we conclude that the rfpa does not extend protection to trusts and hence does not preclude the bank from voluntarily providing the service with records of the trust’s distributions issue if it becomes necessary to issue a third-party_summons to the bank we have considered whether the service is obligated by sec_7609 to give notice of that summons to the representative of the deceased taxpayer and to any other person identified in the description of summoned records we have also considered this issue customer records to the service when responding to a third-party_summons as discussed in this memorandum the trust does not constitute a customer under the rfpa thus the neece ruling does not apply to this case all of these possibilities require a careful analysis of the collection summons exception to the notice requirement of sec_7609 in general sec_7609 requires the service to give notice of a third-party_summons to the taxpayer being investigated and to every person identified in the description of summoned records however sec_7609 sets forth several exceptions to this notice requirement including sec_7609 and ii which contains exceptions for certain collection summonses specifically sec_7609 and ii excepts from the notice requirements those summonses that are issued in aid of the collection of - i an assessment made or judgment rendered against the person with respect to whose liability the summons is issued or ii the liability at law or in equity of any transferee or fiduciary of any person referred to in clause i emphasis added we are aware that some litigants have argued that a summons can only qualify as a collection summons if the service’s sole purpose for issuing it is to collect an assessed tax the sole purpose issue was raised in cases dealing with the pre-rra version of the collection summons exception that was codified at sec_7609 that provision excepted from the notice requirement those summonses issued in aid of the collection of the liability of any person against whom an assessment has been made or judgment rendered under this broader codification the service took the position that a summons served to determine if certain corporate officers were responsible for a_trust fund recovery penalty constituted a collection summons under pre-rra sec_7609 because it would ultimately aid in the collection of the corporation’s assessed withholding_tax liability in 515_fsupp_1198 m d penn the district_court rejected the government’s position because the summons was not issued solely for the purpose of collecting the assessed corporation’s liability it was also issued to determine whether the corporate officers should be assessed as responsible persons under sec_6672 later courts rejected the result in barnhart because it read a sole purpose requirement into the statute that was not provided by congress see 199_f3d_386 7th cir most importantly the tenth circuit rejected this interpretation in pflum v united_states u s t c big_number 10th cir however this favorable case law must be viewed in conjunction with the rra amendments to the collection exception rra narrowed the collection summons exception by removing the reference to the liability of any person against whom an assessment had been made and replacing it with the phrase an assessment made or judgment rendered against the person with respect to whose liability the summons is issued sec_7609 this amendment had the effect of removing the type of summons considered in barnhart eg a summons issued to determine whether certain corporate officers were liable as responsible persons under sec_6672 for an assessed corporate employment_taxes from the collection summons exception we note however that congress did not insert a sole purpose requirement into this section even though it could have and has done so with other exceptions see sec_7609 which excepts from the notice provisions those summonses issued solely to determine whether or not records of the business transactions or affairs of an identified person have been made or kept as alluded to in the foregoing discussion if the service issues a third-party_summons qualify as a collection summons under sec_7609 or ii that summons will not if you have questions or comments please call
